DETAILED ACTION
	Applicant’s response, filed 7/19/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are pending.
Claims 1-20 are amended.
Claims 1-20 are rejected.

Specification Objection
The disclosure is objected to because of the following informalities.
The Specification claims benefit to United States Provisional Application No. 62/553,496, filed on 1 September 2018 [0001]. Provisional Application No. 62/553,496 was filed 1 September 2017, not 2018.
Appropriate correction is required.

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.
The claims are objected to because of the following informalities. The instant objection is newly stated and is necessitated by claim amendment.
Claim 9 and 17 recite “such that a respective bit combinations”, which should be amended to recite “such that  respective bit combinations” or similar.

Claim Interpretation
35 U.S.C. 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.	With regard to the instant application, the claims includes one or more limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the signal constellation diagram is configured to multi-dimensionally represent a bit to base ratio with a theoretical limit of 1.585” in claims 3 and 13.
These claim limitations do not recite sufficient acts of the specialized function of representing a bit to base ratio with a theoretical limit of 1.585 and are thus being interpreted under 35 U.S.C. 112(f). One of skill in the art would have no recourse but to turn to the specification to derive a structure for the “signal constellation diagram” limitation, which is discussed in [0042-0043] and [0053-0054] of the specification.
2.	With regard to the instant application, the claims include one or more limitations that use the word “means” or “step” or their equivalents but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: 
A DNA reader in claim 1 and a DNA reader apparatus in claim 11 “configured to determine a first current level… a second current level… and… a third current level”;
“a processor configured to receive current level data from the DNA reader” in claim 1;
These claim limitations recite sufficient acts of non-specialized functions and are thus not being interpreted under 35 U.S.C. 112(f).
A processor in claim 1 and a DNA reader apparatus in claim 11 “configured to… decode binary data from the sequence based at least in part on the determined first current level of the first DNA base, the determined second current level of the second DNA base, and the determined third current level of the third DNA base by mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram, wherein an encoding scheme prevents an occurrence of homopolymers in the adjacent pairs of DNA bases in the sequence”;
The processor in claim 4 and the apparatus in claim 14 are “further configured to provide that each of eight nodes of the signal constellation diagram mapped by the adjacent pairs of DNA bases has a maximum of two mapped node neighbors”;
The processor in claim 5 and the apparatus in claim 15 are “further configured to map each of the eight possible combinations of adjacent pairs of DNA bases to one of eight 3-bit binary values, respectively”;
“the encoding scheme is configured to encode binary data into DNA bases arranged in a particular order of the DNA bases assigned to correspond to the binary data” in claim 8;
“the processor is further configured to select and eliminate a further node from the signal constellation diagram as a mappable node; and the further node is selected such that a respective bit combinations in each remaining mappable node in the signal constellation diagram has only a single-bit difference from each bit combination in each adjacent node to reduce bit error rate” in claim 9;
“the processor is configured to eliminate nodes from the signal constellation diagram as mappable nodes; and the eliminated nodes correspond to possible combinations between the possible bases of the first DNA base with the possible bases of the second DNA base in which the possible bases of the second DNA base are the same DNA base as the third DNA base as determined” in claim 16; 
“the processor is further configured to select and eliminate a further node from the signal constellation diagram as a mappable node; and the further node is selected such that a respective bit combinations in each remaining mappable node in the signal constellation diagram has only a single-bit difference from each bit combination in each adjacent node to reduce bit error rate” in claim 17; and
“the encoding scheme is further configured such that each of eight nodes of the signal constellation diagram mapped by the adjacent pairs of DNA bases has a maximum of two mapped node neighbors” in claim 20.
These claim limitations recite sufficient acts of specialized functions and are thus not being interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections- 35 USC § 112
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
Claims 1, 11, and 19 recite the limitations “decode/decoding binary data from the sequence based at least in part on the determined first current level of the first DNA base, the determined second current level of the second DNA base, and the determined third current level of the third DNA base by mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram”. First, it is not clear that mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram would result in decoding binary data from the sequence because the relationship between the sequence determined from the first, second, and third current levels and the set of adjacent pairs of DNA bases is unclear. Second, the origin of the signal constellation diagram is not clear. It is recommended to amend the claims to recite the necessary steps for decoding binary data from a sequence by mapping to a constellation diagram in order to overcome this rejection.
Claims 1, 11, and 19 recite the limitations “decode/decoding binary data from the sequence based at least in part on the determined first current level of the first DNA base, the determined second current level of the second DNA base, and the determined third current level of the third DNA base by mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram, wherein an encoding scheme prevents an occurrence of homopolymers”. First, it is not clear which part of the limitation the wherein clause is intended to modify because it is not clear what function the encoding scheme serves. The encoding scheme is assumed to modify the decoding scheme in some manner, but it is not clear whether the processor is configured to perform the encoding scheme, and what it would be encoding, or whether the processor is configured to account for such an encoding scheme during decoding. Second, because what the encoding scheme is intended to encode is not clear, the meaning of preventing the occurrence of homopolymers is also unclear. One possible interpretation of this limitation is that the sequences of DNA bases read by the DNA reader have been encoded so that there are no homopolymers. Such an interpretation requires assumptions beyond the broadest reasonable interpretation because these steps are not present in the claim. It is recommended to amend the claims to clarify the role of the encoding scheme. For examination purposes, the claims are interpreted as a sequence with no homopolymers.
Claim 7 recites the limitation “wherein the encoding scheme is configured to encode binary data into DNA bases arranged in a particular order of the DNA bases assigned to correspond to the binary data”. It is not clear how “of the DNA bases assigned to correspond to the binary data” is intended to modify the “DNA bases arranged in a particular order”. For examination purposes, it is assumed that the claim is intended to convey that the encoding scheme is configured to encode binary data into DNA bases in a particular order corresponding to the binary data. If this assumption is correct, claim amendment is requested to reflect this interpretation. 
Claim 15 recites the limitation “the apparatus is further configured to map each of the eight possible combinations of adjacent pairs of DNA bases”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of eight possible combinations of adjacent pairs of DNA bases in claim 15 or claim 11, from which claim 15 depends. It is noted that claim 14 recites eight possible combinations of adjacent pairs of DNA bases. For examination purposes, it is assumed that claim 15 is intended to depend from claim 14 rather than claim 11.
Claim 16 recites the limitation “the processor is configured to”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a processor. For examination purposes, “the processor” in claims 16 and 17 is interpreted as the apparatus of claim 11. Clarification via claim amendment is requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is newly recited and is necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1, the claims are directed to a deoxyribonucleic acid (DNA) storage method [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes.
The claim steps to abstract ideas of mental processes are as follows:
Independent claims 1, 11, and 19: decode/decoding binary data from the sequence based at least in part on the determined first current level of the first DNA base, the determined second current level of the second DNA base, and the determined third current level of the third DNA base by mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram, wherein an encoding scheme prevents an occurrence of homopolymers in the adjacent pairs of DNA bases in the sequence.
Dependent claims 2-5, 7-9, 12-18, and 20 recite additional steps that further limit the judicial exceptions of the mapping and encoding schemes in independent claims 1, 11, and 19, and as such, are further directed to an abstract idea. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance in the mind because the steps involve nothing more than instructions for a user to manually encode and decode DNA based on an encoding scheme with specific rules. There are no specifics as to the methodology involved in “encoding”, “decoding”, or “mapping”, and thus, under the BRI, one could simply, for example, encode and decode DNA sequences by mapping pairs of DNA bases to a constellation diagram with pen and paper, as is demonstrated in FIG. 4-8 of the instant application.  
Therefore, claims 1-20 recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04]. 
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1, 11, and 19: determine/determining a first current level indicative of a first DNA base from a sequence of DNA bases, based at least in part on a read process performed on the sequence; determine/determining a second current level indicative of a second DNA base after the first DNA base in the sequence, based at least in part on the read process; and determine/determining a third current level indicative of a third DNA base after the second DNA base in the sequence, based at least in part on the read process. (Examiner’s note: Those steps directed to “determine/determining current levels” as amended are interpreted as physical steps of the read process, as supported by the disclosure at [0026]).
Claim 1 also includes: receive current level data from the DNA reader; and receive and store the decoded binary data.
Claim 19 also includes: wherein the read process is based at least in part on detecting changes in ionic current while passing the sequence through a nano-pore.
Dependent claims 6, 10, and 18 recite additional steps that further limit the additional elements in independent claims 1. For example, claim 6 further limits the read process and claims 10 and 18 further limits the location of the first DNA base.
The claims also include non-abstract computer elements. Independent claim 1 includes a DNA reader, a processor, a memory storing processor-implementable instructions instantiated by the processor that configure the processor to decode the binary data; and a storage device in communication with the processor that receives and stores the decoded binary data. Independent claim 11 includes a DNA reader apparatus and dependent claims 16-17 include a processor. Independent claim 19 includes a DNA reader and a computer processor.
With respect to Step 2A, Prong Two, the additional elements of the claims 1-10 and 19-20 do not integrate the judicial exceptions into a practical application for the following reasons. 
Those steps directed to “determine/determining current levels” with a DNA reader, “receive current levels”, and “receive… the decoded binary data” are data gathering steps necessary to perform functions of collecting the data needed to carry out the abstract idea. Those steps directed to storing the decoded binary data does adds only insignificant extra-solution activity. Data gathering and insignificant extra-solution activity do not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps and insignificant extra-solution activity are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)).  
Further steps herein directed to additional non-abstract elements of a processor, a memory, and a storage device do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Therefore, claims 1-20 do not recite additional elements which would integrate a judicial exception into a practical application [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of additional elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
	With respect to the instant claims 1-20, the prior art to Branton et al. (Branton, D., Deamer, D., Marziali, A. et al. The potential and challenges of nanopore sequencing. Nat Biotechnol 26, 1146–1153 (2008)) discloses that sequencing, especially using a nanopore sequencer, is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, the abstract. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1, 11, and 19 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Goldman et al. (US 2015/0261664, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art at least at [0056]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0030-0035] and [0055-0063]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, claims 1-20 as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
1.	Applicant submits that amended claims 19 and 20 clarify that the steps recited in the claims are performed by a DNA reader and a computer processor and are thus not mental steps. 
It is respectfully submitted that this is not persuasive. The recitations in the instant claims include steps that are purely mathematical and/or mental steps, as outlined above. The use of a physical aid, such as a computer, does not negate the mental and mathematical nature of said limitations. The computer and DNA reader as claimed herein are not specifically implemented and changed by operation of said steps. Rather, the computer and DNA reader function as tools to perform said steps and any computer or DNA reader is capable of performing said tasks.
2.	Applicant submits that claims 19 and 20 describe steps for reading and transforming information encoded DNA sequences into binary data in a new way that results in improved signal to noise ratio and bit error rate, functions that cannot be performed mentally and which constitute significantly more than data gathering. 
It is respectfully submitted that this is not persuasive. Applicant alleges that “transforming information encoded DNA sequences into binary data” represents steps that provide significantly more to the judicial exceptions.  However, steps directed to “decoding” that provide the supposed improvement (i.e., signal to noise ratio and bit error rate) in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional elements” in the instant claims (see exemplary claim 1) include only the steps of “determining… current level(s)” and “receive current level data”. As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.

Claim Rejections - 35 USC § 102
The outstanding rejections are withdrawn in view of the amendments submitted herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 6-7, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Straus et al. (US-2018/0253528-A1; Priority 03/03/2017) in view of Roquet et al (US-2019/0362814-A1; Priority 11/16/2016) and de Oliviera et al. (arXiv: 1503.02570, 3/5/2015). The instant rejection is newly stated and is necessitated by claim amendment.
Claim 1 discloses a deoxyribonucleic acid (DNA) data storage system comprising 
a DNA reader for reading sequences of DNA bases, the DNA reader configured to 
determine a first current level indicative of a first DNA base from a sequence of DNA bases, based at least in part on a read process performed on the sequence; 
determine a second current level indicative of a second DNA base after the first DNA base in the sequence, based at least in part on the read process; and 
determine a third current level indicative of a third DNA base after the second DNA base in the sequence, based at least in part on the read process;
a processor configured to
receive current level data from the DNA reader; and
decode binary data from the sequence based at least in part on the determined first current level of the first DNA base, the determined second current level of the second DNA base, and the determined third current level of the third DNA base by mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram, wherein an encoding scheme prevents an occurrence of homopolymers in the adjacent pairs of DNA bases in the sequence; and 
a memory storing processor-implementable instructions instantiated by the processor that configure the processor to decode the binary data; and 
a storage device in communication with the processor that receives and stores the decoded binary data.
Regarding claim 1, the prior art to Strauss teaches polynucleotide sequencers adapted to sequence artificial polynucleotides by modifying a base-calling algorithm of the polynucleotide sequencer according to known characteristics of the artificial polynucleotides (abstract). Strauss teaches that sequence data from the artificial polynucleotide strand is generated (i.e., reading sequences of DNA bases) by the polynucleotide sequencer (i.e., a DNA reader) based on the modified base-calling algorithm [0005]. Strauss teaches a modified analysis of base calls generated by a nanopore sequencer, where the polynucleotide strand (i.e., a sequence of DNA bases) passes through the nanopore, partially blocking the flow of electric current through the nanopore and affecting the current in a way that is strong enough to enable decoding the electric signal data into a base sequence (i.e., determine a current level of a DNA base indicative of a DNA base) [0044]. Insofar as Strauss teaches base calling of a polynucleotide strand, and as one having ordinary skill in the art would know that a nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Strauss fairly teaches the instant limitations concerning determining a first, second, and third current level indicative of a first, second, and third DNA base. Strauss teaches that the base-calling algorithm can be modified to account for the limited possibilities for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats (i.e., an encoding scheme that prevents an occurrence of homopolymers in the adjacent pairs of DNA bases) (FIG. 3, [0032], [0046]). Strauss teaches a computer-readable media used by the polynucleotide sequencer that includes instructions (i.e., memory storing processor-implementable instructions) that, when executed by a processor, cause the processor to generate a custom base-calling algorithm (i.e., receive current level data) based on a default base-calling algorithm and a known characteristic of the sensed polynucleotide and to create the sequence data based on the characteristics of the signal and the custom base-calling algorithm [0006]. Strauss teaches an encoding scheme that correlates the nucleotide sequence of the polynucleotide strand with binary data that may impose specific and known limitations on the order of the nucleotides [0039]. Strauss teaches retrieving a particular artificial polynucleotide for the purpose of sequencing to decode the binary information [0057]. Strauss teaches using storage devices to store information and data for access by a computing device [0026].
Although Strauss teaches that the polynucleotide strand may be synthesized to contain digital data [0037], Strauss does not particularly teach the instant limitation regarding a DNA storage system. Strauss does not teach mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram.
However, the prior art to Roquet teaches methods and systems for encoding digital information in nucleic acid (e.g., deoxyribonucleic acid - DNA) molecules without base-by-base synthesis, by encoding bit-value information in the presence or absence of unique nucleic acid sequences within a pool (abstract). Roquet teaches an integrated nucleic acid-based storage system (i.e., a DNA storage system) comprising a data encoding unit, a storage unit, and a reading unit configured to access and read the digital information encoded in the one or more nucleic acid sequences (i.e., DNA reader for reading sequences of DNA bases) [0023]. The system also comprises one or more computer processors which are programmed to direct the reading unit to access and decode the digital information stored in the one or more nucleic acid sequences [0023]. As Roquet teaches that digital information can be encoded in the form of binary code [0071], and as Roquet teaches a reading unit that decodes the digital information stored in nucleic acid sequences, it is considered that Roquet fairly teaches the instant limitation regarding a DNA reader configured to decode binary data from the sequence. As Roquet teaches using Nanopore sequencing, where the signal may be an electrical current through the pore or channel [00143], and as a Nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Roquet fairly teaches the instant limitation regarding decoding binary data from the sequence based at least in part on the determined current level of the first, second, and third DNA base.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the polynucleotide sequencers that measure the affected current of a nanopore as a DNA strand passes through and the use a modified base-calling algorithm for excluding homopolymer repeats as taught by Strauss with the DNA reader configured to access, by measuring an electrical current as a signal during sequencing, and decode digital data as taught by Roquet. The motivation would have been to develop an integrated nucleic acid-based storage system [0023] used for new methods of performing nucleic acid digital data storage which may provide approaches for encoding and retrieving data that are less costly and easier to commercially implement [0004], as taught by Roquet, with software modifications that enable polynucleotide sequencers to sequence artificial polynucleotides more accurately than before [0015], as taught by Strauss. One could have combined the elements as claimed by the known methods of Strauss and Roquet, and that in combination, each element merely would have performed the same function as it did separately; furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Strauss or Roquet teach mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram.
However, the prior art to de Oliveira discloses an inner-to-outer map suitable for handling information-theory-based matter when representing the genetic code (abstract). Oliveira illustrates mapping triplets of DNA bases to a diagram with corresponding amino acids, where the first nucleotide of a triplet is indicated in the inner circle, the second one in the region surrounding it, and the third one in the outer region (Fig. 1).

    PNG
    media_image1.png
    444
    490
    media_image1.png
    Greyscale

Here, the first and the second or the second and the third nucleotides are considered as adjacent pairs of DNA bases mapped to nodes of a signal constellation diagram. As the limitations of the instant claim regarding decoding by mapping are not clear as described in the above 35 USC 112(b) rejection, it is considered that Oliveira fairly teaches the limitations of the claim.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the DNA storage system as taught by Strauss in view of Roquet with the method of de Oliviera for mapping nucleotides because these references are in the same technical field of DNA analysis. The motivation would have been to use an alternate representation for the genetic code, rather than a usual look-up table, which can be used for genomic signal processing, as taught by Oliveira (abstract, p. 1, par. 2). One could have combined the elements as claimed by the known methods of Strauss, Roquet, and de Oliveira, and that in combination, each element merely would have performed the same function as it did separately; furthermore, one of ordinary skill in the art would have recognized the predictable results of pairs of DNA bases mapped to a signal constellation diagram.
Regarding claim 2, Strauss in view of Roquet and de Oliveira teach the DNA data storage system of claim 1 as described above. Strauss teaches that base-calling algorithms use transition probabilities to identify a most probable base call by accounting for the limited possibilities for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats, and the modification will restrict the possible transitions that could be considered thereby increasing the probability of an accurate base call [0032]. The prior art of Strauss, as evidenced by the specification, has recognized the limited possibilities for a next base in a sequence and demonstrated motivation to solve a problem with a finite number of identified, predictable solutions. A person of ordinary skill in the art would have reason to try these combinations to identify, based on the disclosure of Strauss, the instant claim of nine possible combinations of DNA base pairs that could follow a given base pair with the assumption that homopolymer repeats are not allowed, as the second and third base pairs would be restricted to one of three DNA bases (3x3=9 possibilities). Strauss does not teach mapping the nine possible combinations of adjacent pairs of DNA bases to respective nodes of the signal constellation diagram.
	However, de Oliveira teaches mapping adjacent pairs of DNA bases to a diagram as discussed above (Figure 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the DNA data storage system of Strauss in view of Roquet with the mapping of de Oliveira because the references are in the same technical field of DNA analysis. It would be obvious to map all possible combinations of adjacent DNA bases, as taught by de Oliveira, or a subset of adjacent DNA bases as desired, including the nine possible ordered combinations of adjacent pairs of DNA bases as taught by Strauss. Such a modification of the mapping method taught by de Oliveira would be routine modification or optimization of a known process, and would produce the predictable result of mapping a subset of possible adjacent DNA bases to a diagram.
Regarding claim 6, Strauss in view of Roquet and de Oliveira teach the DNA storage system of claim 1 as described above. Strauss teaches that a nanopore sequencer functions by producing a slight electrical current which is partially blocked as the polynucleotide strand passes through the nanopore (i.e., wherein the read process is based at least in part on detecting blocked ionic current from passing the sequence through a nano-pore) [0044]. Insofar as one having ordinary skill in the art would know that as each of the four DNA bases (adenine, guanine, cytosine, and thymine) block the nanopore to different degrees and therefore result in the production of different current levels, and as Strauss teaches both that DNA has the standard nucleotide bases A, G, T, and C (i.e., adenine, guanine, cytosine, and thymine) [0017] and using a nanopore sequencer to read polynucleotide strands, it is considered that Strauss fairly teaches the limitations of the instant claim.
Regarding claim 7, Strauss in view of Roquet and de Oliveira teach the DNA storage system of claim 1 as described above. Strauss teaches that the polynucleotide strand may be synthesized to contain digital data, where the digital data can be encoded in the polynucleotide strand according to an encoding scheme which correlates the order of bases in the polynucleotide strand with a binary sequence of 1s and 0s (i.e., the encoding scheme being configured to encode binary data into DNA bases arranged in a particular order, the sequence being arranged according to the encoding scheme) [0037].
Regarding claim 10, Strauss in view of Roquet and de Oliveira teach the DNA storage system of claim 1 as described above. Strauss teaches that the first three bases read from the polynucleotide strand at time=1 are AGT [0046], and insofar as the “A” could be the first base of the polynucleotide strand, it is considered that Strauss fairly teaches the instant limitation regarding a location of the first DNA base occurring at a start of or after the start of the sequence.

Claim 11 discloses a deoxyribonucleic acid (DNA) reader apparatus configured to: determine a first current level indicative of a first DNA base from a sequence of DNA bases, based at least in part on a read process of the sequence; determine a second current level indicative of a second DNA base after the first DNA base in the sequence, based at least in part on the read process; determine a third current level indicative of a third DNA base after the second DNA base in the sequence, based at least in part on the read process; and decode binary data from the sequence based at least in part on the determined first current level of the first DNA base, the determined second current level of the second DNA base, and the determined third current level of the third DNA base by mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram, wherein an encoding scheme prevents an occurrence of homopolymers in the adjacent pairs of DNA bases in the sequence.
Regarding claim 11, the prior art to Strauss teaches polynucleotide sequencers adapted to sequence artificial polynucleotides by modifying a base-calling algorithm of the polynucleotide sequencer according to known characteristics of the artificial polynucleotides (abstract). Strauss teaches that sequence data from the artificial polynucleotide strand is generated (i.e., reading sequences of DNA bases) by the polynucleotide sequencer (i.e., a DNA reader) based on the modified base-calling algorithm [0005]. Strauss teaches a modified analysis of base calls generated by a nanopore sequencer, where the polynucleotide strand (i.e., a sequence of DNA bases) passes through the nanopore, partially blocking the flow of electric current through the nanopore and affecting the current in a way that is strong enough to enable decoding the electric signal data into a base sequence (i.e., determine a current level of a DNA base indicative of a DNA base) [0044]. Insofar as Strauss teaches base calling of a polynucleotide strand, and as one having ordinary skill in the art would know that a nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Strauss fairly teaches the instant limitations concerning determining a first, second, and third current level indicative of a first, second, and third DNA base. Strauss teaches that the base-calling algorithm can be modified to account for the limited possibilities for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats (i.e., an encoding scheme that prevents an occurrence of homopolymers in the adjacent pairs of DNA bases) (FIG. 3, [0032], [0046]). Strauss teaches a computer-readable media used by the polynucleotide sequencer that includes instructions (i.e., memory storing processor-implementable instructions) that, when executed by a processor, cause the processor to generate a custom base-calling algorithm (i.e., receive current level data) based on a default base-calling algorithm and a known characteristic of the sensed polynucleotide and to create the sequence data based on the characteristics of the signal and the custom base-calling algorithm [0006]. Strauss teaches an encoding scheme that correlates the nucleotide sequence of the polynucleotide strand with binary data that may impose specific and known limitations on the order of the nucleotides [0039]. Strauss teaches retrieving a particular artificial polynucleotide for the purpose of sequencing to decode the binary information [0057]. Strauss teaches using storage devices to store information and data for access by a computing device [0026].
Although Strauss teaches that the polynucleotide strand may be synthesized to contain digital data [0037], Strauss does not particularly teach the instant limitation regarding a DNA storage system. Strauss does not teach mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram.
However, the prior art to Roquet teaches methods and systems for encoding digital information in nucleic acid (e.g., deoxyribonucleic acid - DNA) molecules without base-by-base synthesis, by encoding bit-value information in the presence or absence of unique nucleic acid sequences within a pool (abstract). Roquet teaches an integrated nucleic acid-based storage system (i.e., a DNA storage system) comprising a data encoding unit, a storage unit, and a reading unit configured to access and read the digital information encoded in the one or more nucleic acid sequences (i.e., DNA reader for reading sequences of DNA bases) [0023]. The system also comprises one or more computer processors which are programmed to direct the reading unit to access and decode the digital information stored in the one or more nucleic acid sequences [0023]. As Roquet teaches that digital information can be encoded in the form of binary code [0071], and as Roquet teaches a reading unit that decodes the digital information stored in nucleic acid sequences, it is considered that Roquet fairly teaches the instant limitation regarding a DNA reader configured to decode binary data from the sequence. As Roquet teaches using Nanopore sequencing, where the signal may be an electrical current through the pore or channel [00143], and as a Nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Roquet fairly teaches the instant limitation regarding decoding binary data from the sequence based at least in part on the determined current level of the first, second, and third DNA base.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the polynucleotide sequencers that both measure the affected current of a nanopore as a DNA strand passes through and use a modified base-calling algorithm for excluding homopolymer repeats as taught by Strauss with the DNA reader configured to access, by measuring an electrical current as a signal during sequencing, and decode digital data as taught by Roquet. The motivation would have been to develop an integrated nucleic acid-based storage system [0023] used for new methods of performing nucleic acid digital data storage which may provide approaches for encoding and retrieving data that are less costly and easier to commercially implement [0004], as taught by Roquet, with software modifications that enable polynucleotide sequencers to sequence artificial polynucleotides more accurately than before [0015], as taught by Strauss. One could have combined the elements as claimed by the known methods of Strauss and Roquet, and that in combination, each element merely would have performed the same function as it did separately; furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Strauss or Roquet teach mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram.
However, the prior art to de Oliveira discloses an inner-to-outer map suitable for handling information-theory-based matter when representing the genetic code (abstract). Oliveira illustrates mapping triplets of DNA bases to a diagram with corresponding amino acids, where the first nucleotide of a triplet is indicated in the inner circle, the second one in the region surrounding it, and the third one in the outer region (Fig. 1).

    PNG
    media_image1.png
    444
    490
    media_image1.png
    Greyscale

Here, the first and the second or the second and the third nucleotides are considered as adjacent pairs of DNA bases mapped to nodes of a signal constellation diagram. As the limitations of the instant claim regarding decoding by mapping are not clear as described in the above 35 USC 112(b) rejection, it is considered that Oliveira fairly teaches the limitations of the claim.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the DNA storage system as taught by Strauss in view of Roquet with the method of de Oliviera for mapping nucleotides because these references are in the same technical field of DNA analysis. The motivation would have been to use an alternate representation for the genetic code, rather than a usual look-up table, which can be used for genomic signal processing, as taught by Oliveira (abstract, p. 1, par. 2). One could have combined the elements as claimed by the known methods of Strauss, Roquet, and de Oliveira, and that in combination, each element merely would have performed the same function as it did separately; furthermore, one of ordinary skill in the art would have recognized the predictable results of pairs of DNA bases mapped to a signal constellation diagram.
Regarding claim 12, Strauss in view of Roquet and de Oliveira teach the apparatus of claim 11 as described above. Strauss teaches that base-calling algorithms use transition probabilities to identify a most probable base call by accounting for the limited possibilities for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats, and the modification will restrict the possible transitions that could be considered thereby increasing the probability of an accurate base call [0032]. The prior art of Strauss, as evidenced by the specification, has recognized the limited possibilities for a next base in a sequence and demonstrated motivation to solve a problem with a finite number of identified, predictable solutions. A person of ordinary skill in the art would have reason to try these combinations to identify, based on the disclosure of Strauss, the instant claim of nine possible combinations of DNA base pairs that could follow a given base pair with the assumption that homopolymer repeats are not allowed, as the second and third base pairs would be restricted to one of three DNA bases (3x3=9 possibilities). Strauss does not teach mapping the nine possible combinations of adjacent pairs of DNA bases to respective nodes of the signal constellation diagram.
	However, de Oliveira teaches mapping adjacent pairs of DNA bases to a diagram as discussed above (Figure 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the DNA data storage system of Strauss in view of Roquet with the mapping of de Oliveira because the references are in the same technical field of DNA analysis. It would be obvious to map all possible combinations of adjacent DNA bases, as taught by de Oliveira, or a subset of adjacent DNA bases as desired, including the nine possible ordered combinations of adjacent pairs of DNA bases as taught by Strauss. Such a modification of the mapping method taught by de Oliveira would be routine modification or optimization of a known process, and would produce the predictable result of mapping a subset of possible adjacent DNA bases to a diagram.
	Regarding claim 18, Strauss in view of Roquet and de Oliveira teach the apparatus of claim 11 as described above. Strauss teaches that the first three bases read from the polynucleotide strand at time=1 are AGT [0046], and insofar as the “A” could be the first base of the polynucleotide strand, it is considered that Strauss fairly teaches the instant limitation regarding a location of the first DNA base occurring at a start of or after the start of the sequence.

Claim 19 discloses a method implemented by a combination of a deoxyribonucleic acid (DNA) reader and a computer processor comprising determining a first current level indicative of a first DNA base from a sequence of DNA bases based at least in part on a read process performed on the sequence by the DNA reader, wherein the read process is based at least in part on detecting changes in ionic current while passing the sequence through a nano-pore; determining a second current level indicative of a second DNA base after the first DNA base in the sequence, based at least in part on the read process; determining a third current level indicative of a third DNA base after the second DNA base based at least in part on the read process; and decoding, using the computer processer, binary data from the sequence based at least in part on the determined first current level of the first DNA base, the determined second current level of the second DNA base, and the determined third current level of the third DNA base by mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram, wherein an encoding scheme prevents an occurrence of homopolymers in the adjacent pairs of DNA bases in the sequence.
Regarding claim 19, the prior art to Strauss teaches polynucleotide sequencers adapted to sequence artificial polynucleotides by modifying a base-calling algorithm of the polynucleotide sequencer according to known characteristics of the artificial polynucleotides (abstract). Strauss teaches that sequence data from the artificial polynucleotide strand is generated (i.e., reading sequences of DNA bases) by the polynucleotide sequencer (i.e., a DNA reader) based on the modified base-calling algorithm [0005]. Strauss teaches a modified analysis of base calls generated by a nanopore sequencer, where the polynucleotide strand (i.e., a sequence of DNA bases) passes through the nanopore, partially blocking the flow of electric current through the nanopore and affecting the current in a way that is strong enough to enable decoding the electric signal data into a base sequence (i.e., determine a current level of a DNA base indicative of a DNA base) [0044]. Insofar as Strauss teaches base calling of a polynucleotide strand, and as one having ordinary skill in the art would know that a nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Strauss fairly teaches the instant limitations concerning determining a first, second, and third current level indicative of a first, second, and third DNA base. Strauss teaches that the base-calling algorithm can be modified to account for the limited possibilities for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats (i.e., an encoding scheme that prevents an occurrence of homopolymers in the adjacent pairs of DNA bases) (FIG. 3, [0032], [0046]). Strauss teaches a computer-readable media used by the polynucleotide sequencer that includes instructions (i.e., memory storing processor-implementable instructions) that, when executed by a processor, cause the processor to generate a custom base-calling algorithm (i.e., receive current level data) based on a default base-calling algorithm and a known characteristic of the sensed polynucleotide and to create the sequence data based on the characteristics of the signal and the custom base-calling algorithm [0006]. Strauss teaches an encoding scheme that correlates the nucleotide sequence of the polynucleotide strand with binary data that may impose specific and known limitations on the order of the nucleotides [0039]. Strauss teaches retrieving a particular artificial polynucleotide for the purpose of sequencing to decode the binary information [0057]. Strauss teaches using storage devices to store information and data for access by a computing device [0026].
Although Strauss teaches that the polynucleotide strand may be synthesized to contain digital data [0037], Strauss does not particularly teach the instant limitation regarding a DNA storage system. Strauss does not teach mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram.
However, the prior art to Roquet teaches methods and systems for encoding digital information in nucleic acid (e.g., deoxyribonucleic acid - DNA) molecules without base-by-base synthesis, by encoding bit-value information in the presence or absence of unique nucleic acid sequences within a pool (abstract). Roquet teaches an integrated nucleic acid-based storage system (i.e., a DNA storage system) comprising a data encoding unit, a storage unit, and a reading unit configured to access and read the digital information encoded in the one or more nucleic acid sequences (i.e., DNA reader for reading sequences of DNA bases) [0023]. The system also comprises one or more computer processors which are programmed to direct the reading unit to access and decode the digital information stored in the one or more nucleic acid sequences [0023]. As Roquet teaches that digital information can be encoded in the form of binary code [0071], and as Roquet teaches a reading unit that decodes the digital information stored in nucleic acid sequences, it is considered that Roquet fairly teaches the instant limitation regarding a DNA reader configured to decode binary data from the sequence. As Roquet teaches using Nanopore sequencing, where the signal may be an electrical current through the pore or channel [00143], and as a Nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Roquet fairly teaches the instant limitation regarding decoding binary data from the sequence based at least in part on the determined current level of the first, second, and third DNA base.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the polynucleotide sequencers that measure the affected current of a nanopore as a DNA strand passes through and the use a modified base-calling algorithm for excluding homopolymer repeats as taught by Strauss with the DNA reader configured to access, by measuring an electrical current as a signal during sequencing, and decode digital data as taught by Roquet. The motivation would have been to develop an integrated nucleic acid-based storage system [0023] used for new methods of performing nucleic acid digital data storage which may provide approaches for encoding and retrieving data that are less costly and easier to commercially implement [0004], as taught by Roquet, with software modifications that enable polynucleotide sequencers to sequence artificial polynucleotides more accurately than before [0015], as taught by Strauss. One could have combined the elements as claimed by the known methods of Strauss and Roquet, and that in combination, each element merely would have performed the same function as it did separately; furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Strauss or Roquet teach mapping a set of adjacent pairs of DNA bases in the sequence to nodes of a signal constellation diagram.
However, the prior art to de Oliveira discloses an inner-to-outer map suitable for handling information-theory-based matter when representing the genetic code (abstract). Oliveira illustrates mapping triplets of DNA bases to a diagram with corresponding amino acids, where the first nucleotide of a triplet is indicated in the inner circle, the second one in the region surrounding it, and the third one in the outer region (Fig. 1).

    PNG
    media_image1.png
    444
    490
    media_image1.png
    Greyscale

Here, the first and the second or the second and the third nucleotides are considered as adjacent pairs of DNA bases mapped to nodes of a signal constellation diagram. As the limitations of the instant claim regarding decoding by mapping are not clear as described in the above 35 USC 112(b) rejection, it is considered that Oliveira fairly teaches the limitations of the claim.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the DNA storage system as taught by Strauss in view of Roquet with the method of de Oliviera for mapping nucleotides because these references are in the same technical field of DNA analysis. The motivation would have been to use an alternate representation for the genetic code, rather than a usual look-up table, which can be used for genomic signal processing, as taught by Oliveira (abstract, p. 1, par. 2). One could have combined the elements as claimed by the known methods of Strauss, Roquet, and de Oliveira, and that in combination, each element merely would have performed the same function as it did separately; furthermore, one of ordinary skill in the art would have recognized the predictable results of pairs of DNA bases mapped to a signal constellation diagram.

Response to Applicant Arguments
With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein.

Conclusion
No claims are allowed.
Claims 3-5, 8-9, 13-17, and 20 appear to be free of the prior art. The closest prior art to Rocha et al. (Rocha, A.S.L.L., Faria, L.C.B., Kleinschmidt, J.H., Palazzo, R. and Silva-Filho, M.C., 2010, June. DNA sequences generated by ℤ 4-linear codes. In 2010 IEEE International Symposium on Information Theory (pp. 1320-1324). IEEE) teaches a model for the biological coding system similar to that of a digital communication system (abstract), where nucleotides are mapped to a binary code by an encoder and each codon is associated with a signal in the signal constellation (page 1320, column 2, paragraph 3), but does not teach mapping combinations of DNA base pairs to the signal constellation diagram. The closest prior art to Le Goff (Le Goff, S.Y., 2003. Signal constellations for bit-interleaved coded modulation. IEEE Transactions on Information Theory, 49(1), pp.307-313) teaches mapping an 8-ary signal to different constellations (Fig. 1), similar to mapping eight 3-bit binary values to the remaining eight possible combinations of DNA base pairs in the instant application, but does not teach mapping nine nodes to the signal constellation diagram and removing one. Claims 3-5, 8-9, 13-17, and 20 depend on independent claims which have been rejected under 35 U.S.C. 103.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631              
    
/Lori A. Clow/Primary Examiner, Art Unit 1631